Citation Nr: 1415861	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970 and from January 1972 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  

A March 2010 rating decision, to which the Veteran did not file a notice of disagreement, denied a claim for TDIU.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  In Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  


FINDING OF FACT

Since the grant of service connection, erectile dysfunction has manifested with loss of erectile power, but without visible deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522 (2013). 



Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in February 2010 and December 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  The VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The Veteran's erectile dysfunction is evaluated under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.  

In order to warrant a compensable rating for erectile dysfunction there must be competent evidence that it causes penile deformity.  

A February 2010 VA general examination report shows the penis was normal.  No impact on ability to perform physical or sedentary labor was reported.  

At a VA male reproductive organ examination in December 2013, a VA examiner reported that the Veteran's penis was normal.  The examination report reflects that the Veteran had no complaints of physical deformity of the penis and the physical examination revealed no abnormalities of the reproductive organs.  

The competent objective medical evidence establishes that no penile deformity is present.  No evidence of any penis removal or penis removal of glans, or testis atrophy or removal, is present either.  The evidence clearly demonstrates that the Veteran has impairment due to loss of erectile power; however, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Therefore, the service-connected disability of erectile dysfunction does not approximate or more nearly approximate to the criteria for a 20 percent rating at any time during the appeal.  The Board notes that although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he has been awarded special monthly compensation under the provisions of 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial compensable rating for erectile dysfunction is not warranted.  

Extraschedular Rating 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Neither the first nor second Thun element is satisfied here.  Throughout the appeal, the Veteran's service-connected erectile dysfunction has been manifested by difficulty in achieving and maintaining an erection, but without physical deformity of the penis.  These manifestations are contemplated in the respective rating criteria.  See 38 C.F.R. § 4.115b, DC 7522 (providing a compensable rating on the basis of penile deformity and loss of erectile power). 

Moreover, the Board notes that in every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  In other words, the schedular criteria for erectile dysfunction suggest that in the absence of actual penile deformity and loss of erectile power, a noncompensable rating is to be assigned.

Given the ways in which the rating schedule contemplates this disability, the Board concludes that the schedular rating criteria reasonably describes the Veteran's erectile dysfunction which is measured by an inability to achieve and maintain an erection but without physical deformity of the penis.  In short, there is nothing exceptional or unusual about the Veteran's erectile dysfunction disorder because the respective rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  There is no evidence of frequent hospitalization or marked interference with employment caused by this disability.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted. 


ORDER

An initial compensable rating for erectile dysfunction is denied.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


